 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     JUDI COSTELLO,                                   CASE NO. C20-6251 BHS-TLF
 8
                             Plaintiff,               ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   CITY OF VADER, and JOE SCHEY,

11                           Defendants.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkt. 20, and

15   Defendants City of Vader and Joe Schey’s partial objections to the R&R, Dkt. 21.

16          Plaintiff Judi Costello initially filed this action in Lewis County Superior Court

17   seeking review of a land use decision under RCW 36.70C, et seq., and seeking damages

18   for alleged violations of her constitutional due process and equal protection rights. See

19   Dkt. 1-2. Defendants removed the case to this Court, Dkt. 1, and Costello moved to

20   remand back to state court, Dkt. 8.

21          Judge Fricke concluded that the Court has jurisdiction over Costello’s federal

22   constitutional claims pursuant to 28 U.S.C. § 1331 and that the Court has supplemental


     ORDER - 1
 1   jurisdiction over her state law claims. Dkt. 20 at 3. Costello, however, argued that the

 2   Court should decline to exercise supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

 3   See Dkt. 8 at 4–8. Judge Fricke properly concluded that § 1367(c) does not authorize the

 4   Court to decline original jurisdiction over a proper federal claim. Dkt. 20 at 3 (citing 28

 5   U.S.C.§ 1367(c); 28 U.S.C. § 1441(c); Borough of W. Mifflin v. Lancaster, 45 F.3d 780,

 6   787 (3d Cir. 1995)). But she concluded that Costello’s state law claims substantially

 7   predominate over the federal law claims and that the values of economy, convenience,

 8   fairness, and comity weigh in favor of declining supplemental jurisdiction. Id. at 4–8. The

 9   R&R thus recommends that the Court grant in part and deny in part Costello’s motion to

10   remand and remand only her state law claims. Id. at 9.

11          Defendants filed objections, although they do not object to the R&R’s

12   recommendation to remand Costello’s state law claims. Dkt. 21. They request, however,

13   that the Court stay the federal court proceedings pending resolution of the state law

14   claims or that the Court enter a new case scheduling order to reflect the “non-emergent

15   nature of Plaintiff’s federal court claims.” Id. at 2. Costello responded, arguing that a stay

16   is not warranted because her federal claims are wholly separate from her state law claims

17   and that the pretrial schedule should remain in effect. Dkt. 22.

18          The district judge must determine de novo any part of the magistrate judge’s

19   disposition that has been properly objected to. The district judge may accept, reject, or

20   modify the recommended disposition; receive further evidence; or return the matter to the

21   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

22


     ORDER - 2
 1          While Defendants argue that a stay is warranted, this is not a proper objection to

 2   the R&R. A proper objection requires specific written objections to the findings and

 3   recommendations in the R&R. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th

 4   Cir. 2003) (en banc). The R&R did not discuss or recommend for or against a stay of the

 5   federal proceedings while Costello’s state claims are resolved. Defendants’ arguments are

 6   therefore not proper, and the Court declines to address the arguments in the first instance.

 7   Defendants may bring a motion to stay properly before Judge Fricke.

 8          The Court having considered the R&R, Defendants’ objections, and the remaining

 9   record, does hereby find and order as follows:

10          (1)    The R&R is ADOPTED;

11          (2)    Plaintiff’s motion to remand, Dkt. 8, is GRANTED in part and DENIED

12                 in part;

13          (3)    Plaintiff’s state law claims are remanded to the Superior Court for the State

14                 of Washington in and for Lewis County;

15          (4)    The Court shall maintain jurisdiction over plaintiff’s federal claims; and

16          (5)    This matter is re-referred to Judge Fricke for further consideration.

17                 Dated this 17th day of June, 2021.

18

19

20
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

21

22


     ORDER - 3
